Citation Nr: 0810501	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic sprain, left 
ankle, with avulsion fracture, anterior tibia currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from June 1983 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in April 
2007, when it was remanded for further development of the 
record.  During the processing of the April 2007 Board 
remand, the issue of entitlement to service connection for 
chronic right ankle sprain was granted, resolving that issue 
on appeal.

The veteran testified before the Board at a video conference 
hearing in January 2007.


FINDING OF FACT

The veteran's service-connected chronic sprain, left ankle, 
with avulsion fracture, anterior tibia is manifested by 
limitation of motion and functional loss due to pain which 
most nearly approximates marked limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the veteran's service-connected 
chronic sprain, left ankle, with avulsion fracture, anterior 
tibia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, including § 4.7, Diagnostic Codes 5270, 5271 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in February 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  To 
the extent that this letter may have been deficient in 
providing notice of the information and evidence necessary to 
warrant entitlement to an increased disability rating, the 
Board notes that a subsequent March 2006 letter, discussed 
below in connection with Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), provided notice addressing that point.

Moreover, in the February 2003 letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the February 2003 letter was 
sent to the appellant prior to the April 2003 RO rating 
decision currently on appeal, and the March 2006 letter was 
sent to the appellant prior to the most recent RO 
readjudication of the issues on appeal in connection with the 
issuance of a August 2007 supplemental statement of the case.  
The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the February 2003 letter 
effectively notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates, and this notice was repeated in a May 
2007 VCAA notice letter.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
August 2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  The Board notes that this decision grants the 
veteran the maximum schedular rating for limitation of motion 
of the left ankle.  Moreover, during the January 2007 Board 
hearing, the veteran presented testimony regarding a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Once 
again, the Board emphasizes that this Board decision is 
granting the veteran the maximum schedular rating for 
limitation of motion of the left ankle; in this regard, any 
deficiency of notice regarding the schedular criteria for 
rating limitation of ankle motion is rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The veteran 
has been afforded multiple VA examinations to evaluate his 
left ankle in this appeal; VA examination reports dated March 
2003, May 2004, and June 2007 are of record, with the most 
recent examination conducted to ensure adequacy for rating 
purposes in accordance with the Board's April 2007 remand.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The issue on appeal involves the veteran's contention that a 
higher disability rating is warranted for his service-
connected left ankle disability.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The veteran's service-connected left ankle disability has 
been rated as 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5271 as a chronic disability 
causing limitation of motion of the ankle.  Under this 
regulatory provision, a 10 percent rating is warranted when 
the ankle has moderate limitation of motion and a 20 percent 
rating is warranted when the ankle has marked limitation of 
motion.  Full range of motion of the ankle is from zero to 20 
degrees dorsiflexion and from zero to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

The terms 'moderate' and 'marked' are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle disability is Diagnostic Code 5270.  
This regulatory provision requires ankylosis of the ankle.  A 
30 percent rating is warranted with ankylosis between 30 
degrees and 40 degrees in plantar flexion or between 0 
degrees to 10 degrees in dorsiflexion.  A 40 percent rating 
is warranted with ankylosis more than 40 degrees plantar 
flexion, more than 10 degrees dorsiflexion, or with 
abduction, adduction, inversion, or eversion deformity.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).  The Board notes that neither the veteran, nor any 
medical evidence, suggests that the veteran's left ankle is 
ankylosed in a fixed position.

VA examination reports from March 2003 and May 2004 are of 
record, but these reports are not entirely adequate for 
rating purposes.  Although the March 2003 and May 2004 
examiners both reported that the veteran suffered from some 
degree of left ankle disability involving pain, the degree of 
any functional loss due to pain was not reported.  In March 
2003, the veteran's left ankle disability manifested in some 
swelling with tenderness about the lateral malleolus; 
dorsiflexion was 30 degrees and plantar flexion was 30 
degrees at that time.  In May 2004, left ankle dorsiflexion 
was recorded as 30 degrees, and plantar flexion was recorded 
as 45 degrees.  The May 2004 report additionally noted "it 
is painful particularly on the left side, which is the 
injured side."

Most recently, in accordance with the Board's April 2007 
remand instructions, the veteran was afforded a new VA 
examination in June 2007.  Dorsiflexion of the left ankle was 
found to be 0 to 10 degrees, and plantar flexion was 0 to 35 
degrees.  Pain was noted "throughout" both ranges of 
motion, and tenderness was noted "along the anterior 
talofibular ligament and the peroneus tendon just anterior to 
the lateral malleolus."  Additionally, the examiner noted 
"I can feel a lateral clunk in this area with dorsiflexion 
and plantar flexion.  This appears to be the peroneus tendon 
jumping over a bony prominence.  This does cause pain."  It 
is further significant that the June 2007 VA examination 
report contains the medical opinion that the veteran's gait 
has been affected by the left ankle disability so 
substantially that it has caused a new secondary right ankle 
disability; service connection has subsequently been granted 
for the right ankle disability.

It is clear from the evidence that the veteran has at least 
moderate limitation of motion to justify the currently 
assigned 10 percent rating.  The most recent evidence 
suggests that dorsiflexion is to 10 degrees (with 20 degrees 
being normal), and the Board views such a finding of loss of 
50% of the possible range of motion as constituting moderate 
limitation of motion.  However, the June 2007 VA examination 
report shows pain on dorsiflexion throughout the range of 
motion, suggesting that pain begins at 0 degrees.  Although 
it remains somewhat unclear as to whether the veteran suffers 
from significant additional functional loss in the left ankle 
due to the noted pain, the Board believes that the sum of the 
various indications of record in this case presents a 
disability picture reasonably consistent with significant 
functional loss.  All of the medical reports consistently 
document left ankle pain on motion, and the veteran is now 
shown to have experienced such an altered gait from 
compensating for his left ankle disability that a secondary 
right ankle disability has developed.  After reviewing the 
evidence as a whole, the Board believes that the left ankle 
limitation more nearly approximates marked limitation of 
motion so as to warrant a 20 percent rating under Code 5271.  
This is the highest rating available under this Code.  There 
is no showing of ankylosis to warrant application of Code 
5270.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.'  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected left ankle disability resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization during the period on appeal.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In summary, resolving doubt in favor of the veteran, the 
Board believes that a 20 percent rating, but no higher, is 
reasonably warranted for the veteran's left ankle disability 
in this case.  The preponderance of the evidence is against 
assigning any rating in excess of 20 percent and, thus, the 
benefit-of-the-doubt rule does not apply to that extent.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 38 U.S.C.A. § 
5107(b).


ORDER

A disability rating of 20 percent (but no higher) is 
warranted for the veteran's service-connected chronic sprain, 
left ankle, with avulsion fracture, anterior tibia.  To this 
extent, the appeal is granted, subject to applicable laws and 
regulations governing payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


